DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HOJILLA UY et al. (hereinafter, “HOJILLA”), US 2020/0358764.
As per claim 1: HOJILLA discloses: A method comprising: receiving an attestation parameter associated with a first peer in a potential peer-to-peer communication (prior to attestation parameter”) from a trusted certificate authority (CA) [HOJILLA, ¶22]); adding the attestation parameter to an MACsec Key Agreement (MKA) protocol key exchange; transmitting the MKA protocol key exchange from the first peer to a second peer in the potential peer-to-peer communication (the digital certificates are then exchanged (e.g. “transmitting…”) between the devices according to a MKA process (e.g. “adding the attestation parameter…”) to enable each device to independently generate a symmetric key [HOJILLA, ¶¶28-29]); and upon a validation of the attestation parameter by the second peer, enabling secure communication between the first peer and the second peer (the symmetric key is exchanged with one another over a point-to-point Ether link and to verify that the symmetric key provided by the other endpoint matches the locally generated symmetric key and to secure traffic between the device [HOJILLA, ¶33] – this effectively verifies that the digital certificate information, which is used in the generation of the symmetric key [HOJILLA, ¶29], is valid/authentic).

As per claim 5: HOJILLA discloses all limitations of claim 1. Furthermore, HOJILLA discloses: wherein one of the first peer or the second peer comprises a router in a network (the devices include routers [HOJILLA, ¶38]).

As per claim 8: Claim 8 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 8 is directed to a system having a computer-readable 

As per claim 12: Claim 12 incorporates all limitations of claim 8 and is a system having a computer-readable storage device storing instructions corresponding to the method of claim 5. Therefore, the arguments set forth above with respect to claims Y and (parent of claim X) are equally applicable to claim X and rejected for the same reasons.

As per claim 15: Claim 15 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 15 is directed to a computer-readable storage device storing instructions corresponding to the method of claim 1. Thus, the response provided above for claim 1 is equally applicable to claim 15.

As per claim 19: Claim 19 incorporates all limitations of claim 15 and is a computer-readable storage device storing instructions corresponding to the method of claim 5. Therefore, the arguments set forth above with respect to claims 5 and 15 are equally applicable to claim 19 and rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over HOJILLA in view of SANKARAN et al. (hereinafter, “SANKARAN”), US 2018/0302269.
As per claim 3: HOJILLA discloses all limitations of claim 1. HOJILLA does not disclose: wherein the validation of the attestation parameter by the second peer causes the second peer to transition to a live peer mode. However, SANKARAN discloses analogous art of providing MACsec-based network connection failover based on MKA protocol [SANKARAN, ¶10]. The MKA protocol defines keep-alive packets between MACsec capable devices to ensure a connectivity association is not lost during a failover [SANKARAN, ¶30]; wherein a connectivity association is defined as a security relationship established and maintained by a key agreement protocol [SANKARAN, ¶17] (such as established during the MKA by verifying certificates in HOJILLA). A live peer list is included in the keep-alive packets, wherein the list identifies devices that are live (“live peer mode”) in the connectivity association [SANKARAN, ¶31].
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to exchange keep-alive messages (i.e. activating a 

As per claim 10: Claim 10 incorporates all limitations of claim 8 and is a system having a computer-readable storage device storing instructions corresponding to the method of claim 3. Therefore, the arguments set forth above with respect to claims 3 and 8 are equally applicable to claim 10 and rejected for the same reasons.

As per claim 17: Claim 17 incorporates all limitations of claim 15 and is a computer-readable storage device storing instructions corresponding to the method of claim 3. Therefore, the arguments set forth above with respect to claims 3 and 15 are equally applicable to claim 17 and rejected for the same reasons.

Allowable Subject Matter
Claims 2, 4, 6, 7, 9, 11, 13, 14, 16, 18, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also see relevant prior arts in the following section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0123652: Discloses providing tunneling for MACSec packets through non-MACSec nodes.
US 2009/0217032: Discloses providing a method for generating a secure association key for realizing multiple levels of communications with MACsec.
US 10,637,865: Discloses establishing a MKA session between devices and establishing a rapid heartbeat session to determine if the MKA session has ended.
US 2019/0158279: Discloses authenticating a MACsec capable device based on a device identifier and to mutually establish a connectivity association key.
US 2019/0191307: Discloses a connection association of member device that perform MKA in a multi-cast manner.
"IEEE Standard for Local and metropolitan area networks-Media Access Control (MAC) Security," in IEEE Std 802.1AE-2018 (Revision of IEEE Std 802.1AE-2006), vol., no., pp.1-239, 26 Dec. 2018, doi: 10.1109/IEEESTD.2018.8585421. (The specifications of MACsec standard.)
"IEEE Standard for Local and metropolitan area networks--Port-Based Network Access Control," in IEEE Std 802.1X-2010 (Revision of IEEE Std 802.1X-2004), vol., no., pp.1-205, 5 Feb. 2010, doi: 10.1109/IEEESTD.2010.5409813. (Discloses the specifications of MKA protocol.)
Weis B. Overview of IEEE 802.1X-REV Dynamic Session Key Agreement. In Proceedings of the 76th Internet Engineering Task Force. Nov 2009. (A general overview of MKA protocol.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        7-15-2021